Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 8680736) in view of Yoshino et al. (WO 2007091727) & Woolmer et al. (EP 2773023).

1. Wang et al. teach:
An electromagnetic motor 505 or generator 505 comprising: 
at least one rotor (403A & 403B) and at least one stator (402), said at least one rotor comprising permanent magnets (431) in rotation around a median shaft 401, and said at least one stator comprising windings (423), characterized in that said at least one rotor comprises magnet structures (432A & 432B) forming magnet poles, each magnet structure being composed of a plurality of individual magnets (431), and in that the at least one stator comprises concentric windings comprising a series of blocks 422 with the windings 423 wound around each block, the blocks being rigidly attached to 

Yoshino et al. teach that i) a covering disc is located axially an opposite axial face of said at least one rotor to protected the outer surface of the magnet.  The routineer would have readily arrived at putting covering discs on each of the two opposite axial faces of said at least one rotor 432c of Wang et al. because there are two opposing exposed surfaces of the magnet on that rotor as opposed to the one exposed surface in Yoshino et al..

Woolmer et al. teach that a covering made of composite materials 50 & 100 to reinforce the rotor (abstract).  The routineer would have readily arrived at fashioning covering discs for the rotor 432C of Wang et al. so that ii) the covering discs being made of a composite material, the covering discs and the magnet structures being coated in an outer coating layer of composite material defining the outer contour of said at least one rotor because this rotor has to oexposed surfaces as opposed to the one exposed surface in Woolmer et al..

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wang et al. so that i) 

2. Wang et al. has been discussed above, re claim 1; but does not teach that each magnet structure forming a magnetic pole advantageously comprises more than twenty individual magnets, the individual magnets being connected by a resin that separates them or are each inserted in a respective housing delimited by one of the mesh elements of a mesh.  

Yoshino et al. teach that each magnet structure 12 forming a magnetic pole advantageously comprises more than twenty individual magnets 12A-1-12B-2, the individual magnets being connected by a resin that separates them or are each inserted in a respective housing (432C of Wang et al.) delimited by one of the mesh elements of a mesh CFPR to protect the exposed surface of the magnets. 

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wang et al. so that each magnet structure forming a magnetic pole advantageously comprises more than twenty individual magnets, the individual magnets being connected by a resin that separates them or are each inserted in a respective housing delimited by one of the 

3. Wang et al. has been discussed above, re claim 1; but does not teach that the magnet structures are individually coated in an internal composite layer in which the magnet structures are arranged directly adjacent to one another concentric to the median shaft of the at least one rotor, or the magnet structures are oriented concentric to the median shaft leaving a space between them filled by portions of the outer coating layer.  

Woolmer et al. teach that the magnet structures are individually coated in an internal composite layer in which the magnet structures are arranged directly adjacent to one another concentric to the median shaft (of Wang et al.) of the at least one rotor (abstract), or the magnet structures are oriented concentric to the median shaft leaving a space between them filled by portions of the outer coating layer to strengthen the rotor. 

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wang et al. so that the magnet structures are individually coated in an internal composite layer in which the magnet structures are arranged directly adjacent to one another concentric to the median shaft (of Wang et al.) of the at least one rotor, or the magnet structures are oriented concentric to the median shaft leaving a space between them filled by portions of the outer coating layer, as taught by Woolmer et al. so as to strengthen the rotor.
  
7. Wang et al. has been discussed above, re claim 1; but does not teach that the binding band is part of an armature made of composite material comprising a 

Woolmer et al. teach that the binding band 100 is part of an armature made of composite material comprising a hub concentric to the median shaft, branches that extend between the hub and the band, each branch separating two adjacent magnet structures to strengthen the rotor. 
Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wang et al. so that the binding band is part of an armature made of composite material comprising a hub concentric to the median shaft, branches that extend between the hub and the band, each branch separating two adjacent magnet structures, as taught by Woolmer et al. so as to protect the exposed surface of the magnet.

8. Wang et al. teach:
 The motor or generator of claim 1 in which the blocks or the at least one stator are made of iron (core denotes iron, see fig 15A).  
9. Wang et al. teach:
The motor or generator of claim 8, in which the blocks each have first and second quadrangular surfaces joined by a thickness, the first quadrangular surfaces of the blocks on one hand and the second quadrangular surfaces of the blocks on the other hand being aligned in a respective radial plane in the assembled position of the at 

    PNG
    media_image1.png
    624
    674
    media_image1.png
    Greyscale

10. Wang et al. teach:
The motor or generator of claim 9 in which the first quadrangular surfaces on one hand and the second quadrangular surfaces on the other hand are placed respectively end to end, the blocks forming a ring concentric to the median shaft (see figs 15A, 16, 18 & 19).  



11. Wang et al. teach:
of claim 8, in which a notch (slot @421a) extending in a radial plane surrounds the thickness of each block for the housing of the windings (5) around the block (fig 19).  

12. Wang et al. teach:
 The motor or generator of claim 8, in which each block () is composed of a stack of metal sheets.  

13. Wang et al. teach:
The motor or generator of claim 8 in which 

14. Wang et al. teach:
The motor or generator of claim 1, which includes at least one rotor (432C) surrounded by two stators (402), the two stators enclosing the at least one rotor (3) between them (fig 21).  
15. Wang et al. teach:
The motor or generator of claim 14 which is an axial flux motor or generator.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832